Motion by appellants for reargument of their prior motion for leave to prosecute on an abbreviated record their appeal from the judgment herein; for leave to prosecute on the original papers their appeal from the order settling the record, and for related relief, granted. Upon reargument, the decision of this court, dated September 24, 1962, is amended so as to provide: (a) that the prior motion is granted to the extent of dispensing with printing the record on both appeals; and (b) that the appeals shall be heard on the original papers and on the stenographer’s typewritten transcript of the complete minutes of the trial and hearing without deletions or additions, together with the appropriate statement under rule 234 of the Rules of Civil Practice. The briefs, however, shall be printed; appellant’s brief shall contain a copy of the opinion, if any, of the court below. Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.